Title: To George Washington from Brigadier General Henry Knox, 13 May 1779
From: Knox, Henry
To: Washington, George



Dear Sir,
Artillery Park [Pluckemin, N.J.] 13th May 1779

In obedience to your Excellency’s request, I have fully considered the subjects of the respective letters which you enclosed to me yesterday.
Colonel Flower’s exorbitant claim to be a Colonel of Artillery, or Artillery Artificers, with the rank of Colonel of Artillery from an early date in 1777, is, in my opinion, totally repugnant to every military principle and decisively inadmissible. In his letter to your Excellency he is pleased to refer to me for information. It is my utmost wish to do justice to every person with whom I am connected, therefore it gives me pain not to be able to recollect the circumstances, for the proofs of which he alludes to me; and I am obliged unreservedly to declare, That I never remember to have heard or seen the letter of General Mercer recommending him to be a Colonel of Artillery—nor did I before ever hear of Gen. Mercer giving him the command of any artillery at Princeton. A Capt. Neal commanded General Mercer’s artillery, behaved admirably well, and was killed. Had Gen. Mercer given the command to any other person while an Artillery-Officer was left alive he would have done an unwarrantable act.
When Col. Flower was appointed to be Commissary General of Military Stores, at Morris Town in January 1777, he assured me that he had held the rank of Lt Colonel with his appointment of Commissary of Military Stores in the flying camp, but, by his commission enclosed to your Excellency dated July 1776, this does not appear. I took his word for the truth of his assertion, and this, together with the necessity of his having a command over the artificers, was the reason why he had the rank of Lieutenant Colonel in the commission which he received at Morris Town. I well remember your Excellency made some objection to the word Commissary “General”, but upon Col. Flower insisting on the term it was inserted. He also requested the rank of Colonel which you absolutely refused.
I do not recollect that I ever mentioned to him any thing about artillery rank, and I have two very strong circumstances to induce me to believe I never did—first, a very great caution which I always observed in matters of rank, lest it should injure the officers of the corps under my command in the field—2dly, Had I mentioned, or conceeded, to Col. Flower the matter of artillery rank, he had too great an avidity for it not to have insisted on its being inserted in his commission at that time. He mentions his having applied to the Board of War for a commission of Colonel of Artillery in Nov. 1777, but he never received any encouragement from me on the subject. And I would observe that, although it was necessary he should have the command and direction of the companies of artificers at Philadelphia and Carlisle, the first that I ever heard of their being formed into a regiment of artillery artificers was some words which were inserted in the regulations of Congress for the ordnance department, at York Town 11 Feby 1778. The artificers at Springfield were not considered under his command.
I have been particular in this case that your Excellency might have the circumstances fully before you. If Congress should choose to raise and organize a regiment of artillery artificers no person can object to its being given to Col. Flower—his merit, industry, activity, and experience fully entitle him to it. But I should, as far as in me lay, in my own name and in the name of the corps which I have the honor to command, protest against any person who is out of the line of the Artillery receiving any rank in it. Indeed, Congress themselves have declared that no more brevet commissions shall be issued, except to persons in the line, or in cases of eminent services. To introduce a person in the artillery, at this period, so high in rank as Lt Col. Flower claims to be, after the convulsions which the Corps have experienced in the matter of rank, would in my opinion nearly occasion its dissolution.
I think Corens Company of Artillery, or any other Company of Artillery which may be stationed at the laboratory, ought to be under the command of Col. Flower in all matters of duty. Your Excellency may remember in some proposals I made it was intended to annex Coren’s, Lee’s, Jones’s, and Porter’s companies, all raised in Pennsylvania, to Procter’s battalion, which would make it complete in its number of companies.
I know not the case, or nature of the disputes of rank in Procter’s battalion, except Maj. Forrest’s, not having received any papers respecting them. I have only some claims of rank of Coren’s officers. The others I believe are at Head Quarters, as I heard either Col. Meade or Doctr McHenry mention something concerning them a few days ago.
The principle upon which Major Forrest claims rank cannot be allowed, as the principle adopted in the line of each State is supposed to have its operation in the line of the Artillery; vizt To rise regimentally as far as captains inclusively, and to field officers in the line of the Corps. This principle has been received and understood by the officers in general. To adopt a different one now, because there happens to be a vacancy, and to please some officers of the battalion in which it falls, would occasion vast uneasiness and many resignations. Major Holmer is clearly the oldest Major. I wish I could add that his knowledge of his profession, and his activity were such as that I could, consistent with that duty which I owe my country and my conscience, recommend him to fill the vacancy—but I am sorry this is not the case. Major Forrest is next in rank—Your Excellency knows his zeal and activity—I think he is a proper subject for promotion. But should he be promoted care must be taken to distinguish the principle which influenced it, or the oldest Captain of that battalion will expect the Majority; and, as he is by no means the oldest Captain in the Corps, he will not be entitled to it on the received opinion of the principle of promotion.
If the papers containing the claims of Procter’s officers are at Head Quarters, their relative rank to each other in the battalion, can be determined by any board of Field or General Officers which may be ordered. But the relative rank of the captains, with respect to those of the Corps in general, cannot be determined fully until that Battalion should join the Main Army.
With respect to the standards of regiments, mentioned in Mr Peters’s letter, I think two would be sufficient; a continental, and a regimental or State. As I understand the ground of the uniform of each State will be the same, the standards of the State ought to be one ground; the standard of each regiment to be distinguished by its number, and such other emblems as shall be pointed out. These might be agreed on immediately, but I should suppose the execution ought to be defered until the Troops were uniformed.
Mr Peters also mentions some difficulties in granting partial supplies of stores. It would be highly proper that there should be only one medium of supply—partial supplies ought to be entirely avoided. When a regiment wants any articles, a return ought to be made, signed by the Colonel and countersigned by the Brigadier or officer commanding the brigade. This to be sent to the Commanding Officer of Artillery in camp, who will order the Commissary of Stores to deliver the articles wanted, if in camp; if not, that the demand shall be supplied out of the next stores that may arrive: a similar mode to be observed with any detatched parts of the Army. All applications, except in cases of exigence, being to be made to the Board of War, they will have it in their power to regulate and proportion the stores to the different parts of the Army according as they may judge expedient.
I have perused your Excellency’s letter to the Council of Massachusetts Bay, respecting some heavy cannon at Boston being brought forward to the posts in the highlands on Hudson’s River. With submission to your Excellency, I think the speediest method to have them transported to the place proposed would be for your Excellency to direct Gen. Heath, upon his receiving the Council’s permission, to order the Quarter Master at Boston to procure proper teams to transport them, to appoint an Agent to obtain such assistance as might in the Quarter Master’s department be wanted on the way, and to put them under the care of Mr Barber, the Commissary of Artillery at Boston, or some other careful person, who will take receipts for and have them delivered at the forts in the highlands. Gen. Heath, being on the spot and acquainted with all the contingent circumstances, will much better and more speedily effect the matter than my order and direction to Mr Commissary Barber at Boston. If your Excellency should not approve this mode, I will pursue any other you shall please to direct. I have the honor to be with the highest respect Your Excellencys most Obedient Servant
H. Knox
